El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El apelante fué convicto y sentenciado a cumplir un mes de cárcel y al pago de las costas por un delito de infracción a la Ley de Espíritus y Bebidas Alcobólicas, consistente en tener en su poder y a sn disposición, con la intención criminal de defraudar al Tesoro de'Puerto Bico, un galón de espíritu destilado (ron caña) sobre el cnal no se había pa-gado el impuesto qne fija el artículo 4 de la citada ley. Apeló de esa sentencia y como único error alega qne debió absolverle la corte sentenciadora) toda vez qne no se probó qne sobre el ron qne le fué ocupado no se hubiese pagado el referido impuesto. En efecto, aparece de la transcripción de evidencia qne el licor fué ocupado al acusado y presentado como prueba en la Corte Municipal, pero no aparece mani-festación alguna por parte del único testigo que declaró so-bre los hechos — Francisco Bivera, agente de Bentas Inter-*232ñas — , al efecto de que el envase que contenía el alcohol tu-viese o dejase de tener adheridas al mismo estampillas de ren-tas internas por valor del impuesto correspondiente. El acusado no declaró ni presentó prueba alguna de defensa, descansando exclusivamente en la insuficiencia de la del fiscal. No se presentó en evidencia el mencionado envase en el juicio d>& novo ante la corte de distrito, de suerte que pu-diese determinarse con vista del mismo si en efecto se ha-bía pagado o no el impuesto. El referido agente de rentas internas se limitó a declarar, en relación con este punto, que en compañía de Jesús M. Fragoso salió en viaje de inspec-ción por el campo y en una rehoya encontraron un alambi-que destilando y un galón de ron, y al acercarse al sitio unas personas que había allí se fueron, quedándose únicamente el acusado, quien al ser interrogado con respecto a la propie-dad del alambique y del ron declaró que eran suyos y que él exclusivamente era responsable.
El fiscal de este tribunal admite que el envase no fue presentado en evidencia en la corte inferior y que nadie de-claró que sobre el mismo no apareciesen fijadas las estam-pillas demostrativas del pago del impuesto; pero sostiene que era a la defensa y no al gobierno a quien incumbía pre-sentar esa evidencia, invocando en apoyo de su tesis varios casos de este Tribunal relativos a infracciones de dicha ley por tener alambiques sin registrar en el Departamento de Hacienda, habiéndose sostenido en dichos casos que la prueba de la inscripción del alambique incumbe a la defensa y no al fiscal, aplicándose en todos ellos la regia que sostiene que la obligación de probar un hecho recae sobre la parte que presuntivamente tiene medios peculiares de conocimiento que la ponen en condiciones de probar su falsedad, si en efecto es falso, y que se aplica generalmente a aquellos ca-sos en que se imputa al acusado el dedicarse a un negocio sin la licencia requerida por la ley. Pero la regla invocada por el fiscal no es aplicable al presente caso. Como se dice en 9 Wigmore on Evidence, Sección 2487, pág. 275, refirién-*233close a la regla citada, la verdad es que no hay ni puede ha-ber una regla absoluta para todos los casos. La regla que deba aplicarse es meramente una cuestión de justicia y or-den público, basada en la experiencia en las diferentes situa-ciones.
El impuesto provisto en la Ley de Espíritus y Bebidas Alcohólicas (Tercera Legislatura Extraordinaria, 1936, pág. 45) debe pagarse en estampillas de rentas internas que se fijan en el envase contentivo de la bebida, y el Reglamento Núm. 1, promulgado de acuerdo con las disposiciones de la citada ley, en su artículo 8, inciso C, prescribe:
“Las estampillas de identificación serán canceladas sobreimpri-mienclo o perforando en ellas el nombre del destilador, rectificador, fabricante, envasador o importador de las bebidas alcohólicas que han de identificarse con tales estampillas, y la fecha de cancelación será sobreimpresa o perforada en cada estampilla. Inmediatamente que los envases de. bebidas alcohólicas se hayan vaciado, la estampilla de identificación adherida a los mismos deberá destruirse completamente por la persona que vacíe dichos envases, no arrancando o• destruyendo de v,n envase la estampilla mientras éste no haya sido vaciado por completo.” (Bastardillas nuestras.)
Parece claro que el propósito del citado precepto del Re-glamento es, mediante la fijación de la estampilla en el en-vase, poder determinar en cualquier momento, hasta donde sea humanamente posible, si el impuesto sobre su contenido ha sido o no pagado.
Habiéndose ocupado por el agénte de rentas internas el envase conteniendo el licor y no expidiéndose licencia que acredite el pago de ese impuesto, es evidente que no existe, dentro de las circunstancias de este caso, la razón que ins-pira la regla invocada por el fiscal. De acuerdo con el citado precepto del Reglamento, [1] es obvio que la mejor eviden-cia para'probar si ese impuesto ha sido o no pagado es el envase conteniendo la bebida, a menos que se demuestre que existen motivos razonables que impidan presentar dicho en-*234vase como prueba, caso en el cual podrá presentarse otra, evidencia que fuere pertinente. Siendo ello así y habiendo' el agente ocupado el envase con la bebida, sin demostrar que-dicho envase no pudiera presentarse como prueba a pesar de haberlo así solicitado expresamente la defensa (T. de E.,, pág. 11), como cuestión de justicia y de orden público [2] no podemos imponer al acusado el deber de probar la exis-tencia de un hecho cuando el propio gobierno le priva de los medios de presentar esa prueba. Cf. Macklin v. United States, 79 F. (2d) 756.
No habiendo el fiscal probado el elemento esencial del delito, es decir, que sobre el licor ocupado no había sido pa-gado el impuesto de rentas internas correspondiente, procede declarar con Vagar -el recurso, revocar la sentencia •apelada y absolver libremente al acusado.